DETAILED ACTIONContinued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
Claims 1, 4, 6, 9-16, and 18-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 10/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 9-16, and 18-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0073077 by Maslakow in view of US Patent Number 4,186,964 to Marrujo.

Regarding claim 1, Maslakow discloses an aircraft seat device (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”), with at least one load-bearing constructional unit (paragraph 24 discloses “Some disclosed embodiments may provide increased mechanical load bearing capabilities provided by the integral formed thermoplastic carbon or glass reinforced composite element”), which in at least in one outer subregion consists of a plastic reinforced with reinforcing fibers (paragraph 31 discloses “In a typical embodiment, the reinforcing elements 104 comprise a thermoplastic material with a resin compatible with the resin of the support element 102”, paragraph 35 discloses “In a typical embodiment, the reinforcing elements 104 are fiber reinforced such as, for example, carbon or glass fiber reinforced”, and Figures 1-4 shows reinforcing element 104 forming an outer subregion of arm rest support 100) wherein the reinforcing fibers are distributed homogeneously over substantially the entire outer subregion (paragraph 30 discloses “the composite typically might provide approximately consistent fiber distribution throughout the element, so that it can provide precise and consistent/reproducible structural and/or mechanical support”), wherein the constructional unit has at least one structural unit that at least substantially defines a form of the constructional unit and has the outer subregion (see Figures 1-5)
Maslakow does not explicitly disclose wherein the outer subregion of the constructional unit delimits and defines an outer surface of the aircraft seat device at least partially, and wherein the outer subregion of the constructional unit extends over at least 10% of an entire outer surface of the aircraft seat device.  However, Maslakow discloses supports 100 and 500 being arm rest supports.  It would be obvious to a person having ordinary skill in the art that an arm rest support would be positioned on an outer surface of the aircraft seat device and would therefore delimit and define an outer surface of the aircraft seat device at least partially.  Furthermore, it would have been an obvious matter of design choice to make the arm rest support of whatever size was desired to cover the outer surface of the aircraft seat device in order to securely attach the armrest, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Maslakow does not disclose wherein the structural unit forms a hollow profile that is at least 65% closed, wherein the structural unit has at least two structural elements, which are formed as at least substantially corresponding to one another, wherein the structural elements have connecting elements corresponding to one another, and wherein in a fitted state, the structural elements are directly connected to one another by the connecting elements in an immovable and load-bearing manner in such a way that the structural elements form the hollow profile.  However, this limitation is taught by Marrujo.  Marrujo discloses a vehicle seat armrest including support portion 28 with two structural elements (shell members 30 and 32) that are formed as at least substantially corresponding to one another and joining to form a hollow profile that is at least 65% closed (see Figures 1 and 2), wherein the structural elements have connecting elements corresponding to one another (flanges 38, 42, 48, 50, 52, 56, 58, 40, 44, 62, 64, 66, 70, 72) and in a fitted state, the structural elements are directly connected to one another by the connecting elements in an immovable and load bearing manner in such a way that the structural elements form the hollow profile (see column 3, lines 19-24).  Marrujo suggests that “The armrest is particularly adapted for use in connection with aircraft seats where it would serve as the armrest for the end of the seat located near the aisle of the aircraft”.  It would be obvious to a person having ordinary skill in the art to modify Maslakow using the teachings from Marrujo in order to use a shell to better protect both the structural unit and any passengers or equipment from impact with the structural component.   

Regarding claim 4 (dependent on claim 1), Maslakow discloses the structural unit consisting at least to a great extent of the plastic (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”) reinforced with reinforcing fibers, wherein the reinforcing fibers are distributed at least substantially homogeneously over the entire structural unit (paragraph 19 discloses “Arm rest support embodiments are, in some embodiments, comprised of thermally formed and consolidated thermoplastic encapsulated unidirectional or weave carbon or glass reinforcing fiber composite configured to meet the minimum load requirement of the arm rest support”).    

Regarding claim 6 (dependent on claim 1), Maslakow discloses the structural unit having at least one predetermined breaking structure.  Paragraph 41 discloses “The HFM 506 is disposed in the support element 502 and the reinforcing elements 504 at a specified location so as to induce failure of the arm rest support 500 at a desired location”.  

Regarding claims 9 (dependent on claim 1), 10 (dependent on claim 9), 11 (dependent on claim 9), Maslakow discloses the constructional unit having at least one add-on unit that is connectable and/or is connected to the structural unit, wherein the add-on unit has at least one add-on element, which is configured to reinforce a coupling structure of the structural unit or to reinforce a main supporting structure of the structural unit (reinforcing elements 504 in Figure 5).  

Regarding claim 12 (dependent on claim 9), Maslakow discloses the add-on unit having at least one add-on element, which is configured to connect the at least two structural elements of the structural unit to one another (see support element 102 in Figure 3).

Regarding claim 13 (dependent on claim 1), Maslakow discloses the constructional unit having at least one functional unit that is at least partially embedded in the structural unit (see HFM 506 in Figure 5).  

Regarding claim 14 (dependent on claim 13), Maslakow discloses the functional unit has at least one supporting element, which is configured for supporting the structural unit (support element 502).  

Regarding claim 15 (dependent on claim 13), Maslakow does not disclose the functional unit having at least one hinge element, which is configured to connect at least two structural elements of the structural unit movably to one another.  However, the examiner takes official notice that the use of hinges to make parts of aircraft armrests movable is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Maslakow to provide a hinge element in order to make parts of the armrest movable in order to adjust the seats.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).


Regarding claim 16 (dependent on claim 1), Maslakow discloses at least one aircraft device as claimed in claim 1.  Paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”.

Regarding claim 18 (dependent on claim 1), Maslakow discloses the aircraft seat device being configured as an armrest or as a seat divider (arm rest support 100).

Regarding claim 19 (dependent on claim 1), Marrujo further teaches each of the structural elements forming an at least substantially U-shaped part of the hollow profile in a cross sectional view of the structural unit (see shells 30 and 32 in Figure 2).

Regarding claim 20, Maslakow discloses an aircraft seat device (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”), with at least one load-bearing constructional unit (paragraph 24 discloses “Some disclosed embodiments may provide increased mechanical load bearing capabilities provided by the integral formed thermoplastic carbon or glass reinforced composite element”), which in at least in one outer subregion consists of a plastic reinforced with reinforcing fibers (paragraph 31 discloses “In a typical embodiment, the reinforcing elements 104 comprise a thermoplastic material with a resin compatible with the resin of the support element 102”, paragraph 35 discloses “In a typical embodiment, the reinforcing elements 104 are fiber reinforced such as, for example, carbon or glass fiber reinforced”, and Figures 1-4 shows reinforcing element 104 forming an outer subregion of arm rest support 100) wherein the reinforcing fibers are distributed homogeneously over substantially the entire outer subregion (paragraph 30 discloses “the composite typically might provide approximately consistent fiber distribution throughout the element, so that it can provide precise and consistent/reproducible structural and/or mechanical support”), wherein the constructional unit comprises a structural unit (see Figures 1-5).
Maslakow does not disclose wherein the constructional unit comprising a structural unit and also an add-on unit, wherein the add-on unit comprises an add-on element, which is configured to reinforce a main supporting structure of the structural unit and which is connected to the structural unit in a form fitting-manner and/or in a material bonding manner, wherein the add-on element is arranged in a region of the structural unit in which a greatest loading acts on the structural unit, and wherein the add-on element is formed as a strip.  However, this limitation is taught by Marrujo.  Marrujo discloses a vehicle seat armrest including support portion 28 with two structural elements (shell members 30 and 32) and an add-on unit comprising an add-on element (arm cap member 18) which is configured to reinforce a main supporting structure of the structural unit and which is connected to the structural unit in a form fitting-manner and/or in a material bonding manner (see Figures 1 and 2), wherein the add-on element is arranged in a region of the structural unit in which a greatest loading acts on the structural unit (the greatest loading on an arm rest structure occurs on the armrest, which is where the arm cap member 18 is located), and wherein the add-on element is formed as a strip (see Figure 2).  It would be obvious to a person having ordinary skill in the art to modify Maslakow using the teachings from Marrujo in order to provide an armrest with a cap for protection where the user would rest their arms.
Marrujo does not disclose the add-on element consisting of a high-tensile steel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use well-known aircraft grade materials such as high-tensile steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Alternatively, claim 20 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0073077 by Maslakow.

Regarding claim 20, Maslakow discloses an aircraft seat device (paragraph 3 discloses “The present application relates generally to commercial aircraft seats and more particular, but not by way of limitation, to a homogeneous thermoplastic arm rest support formed via homogeneous chemical bonding of thermoplastic components”), with at least one load-bearing constructional unit (paragraph 24 discloses “Some disclosed embodiments may provide increased mechanical load bearing capabilities provided by the integral formed thermoplastic carbon or glass reinforced composite element”), which in at least in one outer subregion consists of a plastic reinforced with reinforcing fibers (paragraph 31 discloses “In a typical embodiment, the reinforcing elements 104 comprise a thermoplastic material with a resin compatible with the resin of the support element 102”, paragraph 35 discloses “In a typical embodiment, the reinforcing elements 104 are fiber reinforced such as, for example, carbon or glass fiber reinforced”, and Figures 1-4 shows reinforcing element 104 forming an outer subregion of arm rest support 100) wherein the reinforcing fibers are distributed homogeneously over substantially the entire outer subregion (paragraph 30 discloses “the composite typically might provide approximately consistent fiber distribution throughout the element, so that it can provide precise and consistent/reproducible structural and/or mechanical support”), wherein the constructional unit comprises a structural unit (104) and also an add-on unit, wherein the add-on unit comprises an add-on element (102), which is configured to reinforce a main supporting structural of the structural unit and which is connected to the structural unit in a form fitting-manner and/or in a material bonding manner (see Figure 2), wherein the add-on element is arranged in a region of the structural unit in which a greatest loading acts on the structural unit (Figures 1 and 2 shows support element 102 extending along the full length of arm rest support 100, therefore it is arranged in a region of arm rest support 100 in which a greatest loading acts on the structural unit), and wherein the add-on element is formed as a strip (see Figure 1).
Maslakow does not disclose the add-on element consisting of a high-tensile steel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use well-known aircraft grade materials such as high-tensile steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the newly amended limitations are moot in view of the current grounds of rejection.
Regarding the official notice of claim 15, MPEP 2144.03, section C states that “To adequate traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art”.  Applicant’s arguments filed 4/28/2022 and 10/10/2022 attempts to traverse the official notice, but does not state why the noticed fact (namely, that that the use of hinges to make parts of aircraft armrests movable is notoriously well-known in the art) is not common knowledge or well-known in the art.  The applicant’s reply therefore did not adequately traverse the official notice, as required by MPEP 2144.03, section C.  Furthermore, regarding the argument that the scope of the notice includes “nonsensical features such as hinging non-movable armrests to move the seat forward/backward or up/down”, nowhere in the official notice or the office action did the examiner propose hinging non-movable armrests to move the seat forward/backward or up/down.  The armrest is part of an aircraft seat, and making the armrest adjustable with a hinge allows the armrest to be adjusted.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642